Title: To Thomas Jefferson from John Brown, 29 June 1798
From: Brown, John
To: Jefferson, Thomas


          
            Dear Sir.
            Phila. 29th. June 1798
          
          The Letter herewith inclosed was this day handed to me by Mr Baldwin to be forwarded to you. He recd. it from Mr Lee through a Chanel which forbids him to suspect that it has passed through the hands of the Inquisition. To avoid the probable effects of illiberal curiosity so prevalent at the present day, I shall put this packet under Cover addressed to  our mutual friend Colo. Bell of Charlottesville with request to give it a safe conveyance to you—
          Mr Sedgewick (ex Member) was by 12 Votes placed in the Chair as President pro tem—From the symptoms he exhibits I fear his Head, of which you know he has been long complaining, will derive no advantage from this elevation.—Lloyds famous Treason Bill is still with the Committee to whom it was refered. It excites much attention in this City, & having been extensively circulated in connection with Traceys Speech, will make in all probability considerable impression upon the public Mind.
          No arrivals from Europe since you left us.—
          I have the Honor to be with esteem Sir Yo Mo Obt. & Hble Sert.
          
            J. Brown
          
        